DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the included angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 appears that it should depend from claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2014/0368723 A1).
Claim 1, Jung teaches a lens module (see camera module of Fig. 1) comprising:
a lens barrel (lens barrel 30; see Fig. 2) comprising a peripheral wall and a top wall (see Fig. 3), the top wall comprising a light transmission hole (through-hole 31 such that external light may be input through the lens barrel 30; paragraph 0058 and Fig. 3); and
a plurality of lenses mounted in the lens barrel (lenses 21, 23, 25, 27, 29; paragraph 0068 and Fig. 3); wherein: 
the top wall further comprises a light shielding portion surrounding an opening of the light transmission hole (see the angled edge of the through-hole 31; Fig. 3, reproduced below); and
a distal end of the light shielding portion extends toward the plurality of lenses (see the angled edge of the through-hole extending toward the plurality of lenses; Fig. 3).


    PNG
    media_image1.png
    601
    773
    media_image1.png
    Greyscale

Claim 2, Jung further teaches wherein: the light shielding portion comprises a sidewall located on a side of the light shielding portion facing away from the peripheral wall (see Fig. 3); and
the sidewall is gradually closer to an optical axis of the plurality of lenses along a direction toward the plurality of lenses (see angle of sidewall of light shielding portion of Fig. 3).

Claim 3, Jung further teaches wherein the sidewall comprises an included angle with the optical axis (see angle of sidewall of light shielding portion of Fig. 3).



Claim 7, Jung further teaches wherein: the lens barrel comprises a receiving cavity (see space in which lenses are disposed in Fig. 7);
the plurality of lenses comprises a first lens, a second lens, a third lens, and a fourth lens (lenses 21, 23, 25, 27);
the first lens, the second lens, the third lens, and the fourth lens sequentially gradually increase in diameter (see function parts of lenses 21a, 23a, 25a, 27a sequentially increasing in diameter; paragraph 0077 and Fig. 7); and
the first lens, the second lens, the third lens, and the fourth lens are sequentially stacked and housed in the receiving cavity (see arrangement of lenses 21, 23, 25, 27 in Fig. 7).

Claim 8, Jung further teaches at least one spacer, wherein: the at least one spacer (“interval maintaining members” 22, 24, 26, 28; paragraph 0089) is located between at least two lenses of the plurality of lenses to maintain a preset distance between the at least two lenses of the plurality of lenses (see interval maintaining member 22 between lenses 21 and 23; Fig. 7).

Claim 9, Jung further teaches at least one soma, wherein: the at least one soma is located between at least two lenses of the plurality of lenses to block light from exiting from an edge of the at least two lenses of the plurality of lenses (edge of hole 22a in interval maintaining member 22 blocks scatter-reflected light to prevent flare; see paragraph 0126-0128).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0368723 A1).

Claim 4, Jung teaches the lens module of claim 3 (see analysis of claim 3, above), wherein a wall of a light-shielding hole may have an inclined angle so that unnecessary light is not input into the image sensor (paragraph 0135), but Jung is silent regarding a specific teaching wherein the included angle ranges from 15° to 30°.
However, since there are a finite range of angles to shape the hole of Jung, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filling date of the invention to try and implement a sidewall with an angle ranging from 15° to 30° to prevent unnecessary light from being input to the image sensor (see also paragraph 0104 of Jung). That is, a person having ordinary skill in the art before the effective filling date of the invention would have pursued the known potential solutions (angles for which the unnecessary light is not input to the image sensor) with a reasonable expectation of success. 

Claim 5, Jung teaches the lens module of claim 3 (see analysis of claim 3, above), wherein a wall of a light-shielding hole may have an inclined angle so that unnecessary light is 
However, since there are a finite range of angles to shape the hole of Jung, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filling date of the invention to try and implement a sidewall with an angle of 25° to prevent unnecessary light from being input to the image sensor (see also paragraph 0104 of Jung). That is, a person having ordinary skill in the art before the effective filling date of the invention would have pursued the known potential solutions (angles for which the unnecessary light is not input to the image sensor) with a reasonable expectation of success. 

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696